Citation Nr: 0403247	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for a 
left ankle disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for skin cancer.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1998 rating decisions 
by the VA Regional Office (RO) in Waco, Texas, that denied 
the above claims.
 
The issue of entitlement to service connection for skin 
cancer is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In July 1965, the RO denied entitlement to service 
connection for residuals of a sprained left ankle.

3.  Evidence received since the July 1965 RO decision denying 
entitlement to service connection for residuals of a sprained 
left ankle is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  A left ankle disorder resulted from disease or injury in 
service.

5.  Diabetes mellitus did not have its onset during active 
service or within one year following the veteran's separation 
from service and did not result from disease or injury in 
service.



CONCLUSIONS OF LAW

1.  The July 1965 RO decision denying entitlement to service 
connection for residuals of a sprained left ankle is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  The evidence received since the RO's July 1965 decision 
is new and material; thus, the claim of service connection 
for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002) (applicable to 
claims filed prior to August 29, 2001).

3.  The criteria for service connection for a left ankle 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The Board notes that VA's duty to notify and assist has been 
met to the extent necessary to allow a grant of the claim of 
entitlement to service connection for a left ankle disorder.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The 
following discussion therefore pertains only to the diabetes 
claim. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a June 
2003 evidence-development letter.  

The notification letter sent to the veteran in June 2003 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That is, even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

As the issue of entitlement to service connection for 
diabetes mellitus arises from a rating decision dated prior 
to the enactment of the VCAA, the veteran could not have been 
notified in accordance with the VCAA before the initial 
adjudication by the agency of original jurisdiction.  In this 
case, however, the veteran is not prejudiced.  The June 2003 
letter from the RO requested the veteran identify any 
information or evidence related to the claim, but none has 
been identified since that time.  The case was readjudicated 
in September 2003 and has been in appellate status for 
several years, during which the RO developed the claim 
pursuant to information provided by the veteran.  Outstanding 
records (or confirmation that they do not exist) were 
obtained, and a personal hearing was scheduled, which the 
veteran did not attend.  In sum, he was provided every 
opportunity to provide additional information or evidence in 
support of his claim.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).

As noted above, the RO has obtained or attempted to obtain 
all outstanding, identified records pertinent to the claim.  
VA has thus made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examination or medical opinion for diabetes 
mellitus is not indicated because the evidentiary record does 
not contain competent evidence indicating that the claimed 
disability or symptoms may be associated with an established 
event, injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4)(C); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).
   
II.  New and material evidence

In July 1965, the RO denied service connection for residuals 
of a sprained left ankle, and that decision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

At the time of the RO's July 1965 rating decision, the record 
did not contain any competent evidence of a residual from a 
1943 left ankle sprain.  The claim was accordingly denied for 
lack of a current disability.

The evidence received subsequent to July 1965 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence presented since July 1965 includes VA 
examination results establishing a diagnosis "residuals of 
left ankle injury, manifested by mild arthritis of the left 
ankle, found."  VA treatment notes of record additionally 
show diagnoses of left ankle degenerative joint disease and 
ankle pain considered likely to be tendonitis.

The evidence received since July 1965 is new and material in 
that it provides competent evidence of a current disability, 
a requirement for service connection that had not been 
satisfied at the time of the July 1965 rating decision.  Cf. 
Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991) (evidence 
of current disability not new and material when current 
disability was a known fact in final decision.).  The 
evidence is so significant that it must be considered in 
order to fairly decide the claim.  



III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A.  Diabetes mellitus

The veteran currently suffers from diabetes mellitus; 
however, the record does not contain evidence of in-service 
occurrence or aggravation of a disease or injury, and there 
is no medical evidence of a nexus between an in-service 
injury or disease and the current disability.

The evidence of record shows diabetes mellitus began many 
years after service.  The veteran was discharged in 1965.  He 
told a VA treating physician in 1997 that he had had diabetes 
mellitus since 1986.  In a February 1998 VA examination 
report, the veteran reported that he had been a diabetic 
"for the last six to seven years," placing the onset of 
diabetes no earlier than 1991.   

The service medical records are absent of any blood-sugar 
abnormalities or other indication of diabetes.  The veteran 
contends that within a year or two after service separation, 
the results of a glucose tolerance test were not within 
normal limits.  The RO attempted to obtain this evidence, but 
no such medical evidence was found, nor is there any 
competent reference to the results of that testing.  Of note, 
there were no complaints or findings of diabetes mellitus 
upon VA examination in July 1965.  Additionally, the 
veteran's 1997 and 1998 statements appear somewhat 
inconsistent with more recent statements referring to 
positive glucose findings dated in 1966 or 1967.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).

Neither a layperson nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the competent 
medical evidence does not establish the presence of diabetes 
mellitus until many years after service, and there is no 
competent evidence that would otherwise relate the veteran's 
diabetes mellitus to service.  The Board attaches greater 
probative weight to the medical evidence, rather than the 
veteran's unsupported contentions.

For veterans who serve for 90 days or more, service 
connection for diabetes mellitus may be established based on 
a legal presumption by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active military service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  There is no relevant competent evidence dated within 
one year of service, let alone evidence establishing diabetes 
mellitus manifested to a compensable degree.  Again, the 
medical evidence does not establish the presence of diabetes 
mellitus until many years after service.

There is also a legal presumption for diabetes mellitus based 
on exposure to herbicide agents during service in the 
Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002), 38 
C.F.R. §§ 3.307, 3.309.  Such presumption is not for 
application here, as the veteran neither contends nor does 
the record reflect exposure to herbicide agents or service in 
the Republic of Vietnam.  Moreover, although the veteran was 
a combat veteran, he has not maintained that he incurred 
diabetes mellitus while engaged in combat with the enemy.  
See 38 U.S.C.A. § 1154(b).       

The preponderance of the evidence is against the veteran's 
claim.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

B.  Left ankle disorder

The veteran currently suffers from a left ankle disorder, and 
the service medical records include an August 1956 complaint 
of chronic left ankle pain secondary to a sprain he suffered 
13 years earlier in 1943, the year he entered active service. 

The November 2002 VA examiner opined, "This veteran's left 
ankle injury is less likely than not secondary to his 
military service."  The examiner explained that X-rays of 
the ankles revealed bilateral ankle degeneration, with the 
left ankle showing similar objective findings as the right 
ankle.  Reports from routine service examinations throughout 
the veteran's 22 years of active duty fail to document any 
complaints or objective findings for the left ankle, and 
post-service treatment for complaints of left ankle pain and 
dysfunction did not begin until many year after service.  

Despite the evidence against the claim, the evidence also 
includes a highly probative July 1956 diagnosis of a 
chronically sprained left ankle.  While X-rays at that time 
revealed no objective findings, the treating physician stated 
that he could not rule out the possibility of instability in 
the left ankle.  Physical examination in July 1956 revealed 
crepitation over the anterior lateral portion of the left 
ankle joint.  Closer review of the November 2002 VA 
examination report shows that a spur formation, especially 
involving the posterior aspect, is seen in the left calcaneus 
bone; no such spurring was noted involving the right ankle.  

As the November 2002 VA examiner's opinion was essentially 
based on the rationale that the medical findings in each 
ankle were identical, the Board accords less probative weight 
to this opinion than it otherwise would have received.  
Additionally, while the service medical records fail to 
document repeated complaints of left ankle sprain, it is 
reasonable to assume the veteran did not seek medical 
treatment for a longstanding but relatively minor medical 
concern that he may have self treated for many years.  In 
this regard, the record tends to show the veteran has 
maintained the existence of a chronic left ankle disorder but 
has never exaggerated the severity of its symptoms, including 
on VA examination.

The evidence in this case is so evenly balanced so as to 
warrant application of the benefit of the doubt rule.  The 
Board finds that the evidence of record is in equipoise and 
entitlement to service connection for a left ankle disorder 
must be granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left ankle disorder 
is reopened.

Entitlement to service connection for a left ankle disorder 
is granted.

Entitlement to service connection for diabetes mellitus is 
denied.




REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

An October 1996 skin biopsy revealed an atypical squamous 
proliferation on the veteran's forehead.  He contends that he 
has skin cancer and that it is due to sun exposure in 
service.  A VA examination and etiology opinion would be 
prudent in this case, as there is some evidence of skin 
abnormality and the veteran served on active duty for nearly 
22 years.  See 38 U.S.C.A. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure 
that all duty to notify obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any applicable legal 
precedent.

2.   After the foregoing development has 
been accomplished, schedule the veteran 
for a VA skin examination.  Any indicated 
tests should be accomplished.  The claims 
file must be made available to the 
examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.   

The examiner should specifically render 
an opinion as to the diagnosis, date of 
onset, and etiology of any current skin 
disorder, including skin cancer.  The 
examiner should determine whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
any current skin disorder had its onset 
in service or is in any other way 
causally related to service.      

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws, 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



